Citation Nr: 0534714	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  94-49 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran





INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945 and from June 1947 to June 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran testified at a hearing at 
the RO in December 1994 and before a Veterans Law Judge in 
November 1997.

In a May 2003 letter, the veteran was advised that the 
Veterans Law Judge who conducted the November 1997 hearing 
was no longer employed by the Board of Veterans' Appeals.  He 
was advised that he had the right to another hearing and that 
if he did not respond within 30 days from the date of the 
letter, the Board would assume that he did not want a 
hearing.  A reply was not received within 30 days.

The Board remanded the case for additional development in 
April 2004.  The development was completed and the case 
returned to the Board.


FINDINGS OF FACT

1.  Bilateral hearing loss was not diagnosed during active 
service or for many years after separation.  

2.  The competent medical evidence of record establishes that 
the veteran's post-service bilateral hearing loss is not due 
to any incident or event of active service.  






CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

As to the issue regarding an earlier effective date, VA 
satisfied this duty by means of VCAA letters to the veteran 
from the RO dated in December 2002 and April 2004, as well as 
by the discussions in the rating decisions, statement of the 
case (SOC), and supplemental statements of the case (SSOCs).  
By means of these documents, the veteran was told of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claims.  Specifically, these 
documents notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  In addition to providing the VCAA laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the SOC and SSOCs have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claim were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran VCAA letters in 2002 and 2004 which included the VCAA 
laws and regulations.  A VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  After receipt of the 
content-complying letters, this claim was readjudicated based 
upon all the evidence of record as evidenced by SSOC in 
August 2005.  There is no indication that the disposition of 
his claim would not have been different had he received pre-
AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained the veteran's records.  There is no 
indication of any relevant records that the RO failed to 
obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the veteran was afforded VA 
audiological examinations in 1999, 2003 and 2004. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002); 38 
C.F.R. § 3.159 (2005).

Service connection

The veteran seeks service connection for bilateral hearing 
loss.  He contends that this is due to noise trauma as a 
waist gunner on a B-17 bomber as well as his ears stopping up 
due to all the flying during his active service in World War 
II.  The veteran argues that his current bilateral hearing 
loss is the direct result of his in-service noise exposure; 
therefore, he is entitled to service connection.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, is service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2005).  

Continuous service for 90 days or more during a period of war 
or following peacetime service after January 1, 1946, and 
post-service development of a presumptive disease to include 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (2005).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board finds that the evidence establishes that 
the veteran has bilateral hearing loss disability.  The 
initial post-service medical evidence showing clinical 
findings indicative of a bilateral hearing loss disability 
consists of the 1995 report of private audiometry testing.  
The examiner reported pure tone thresholds indicate that the 
veteran had a bilateral moderate to sever sensorineural 
hearing loss disability at that time.  

The remaining medical evidence also confirms that the veteran 
currently has bilateral hearing loss and tinnitus.  During 
the November 1999 VA audiology consultation, the test 
findings were consistent with bilateral moderate to severe, 
sensorineural hearing loss.  During the July 2004 VA 
audiometric examination, the VA audiologist's diagnosis was 
presbycusis.  

The next question is whether there is medical evidence or 
competent lay evidence of the veteran's in-service noise 
trauma.  

The service medical records do not show examination or 
treatment for complaints of bilateral hearing loss.  There is 
no diagnosis of bilateral hearing loss in the service medical 
records.  The Report of Medical Examination at separation 
shows the ears, including whispered voice, were normal at 
that time.  

However, the veteran does not allege that he had been 
diagnosed with or treated for bilateral hearing loss during 
active service.  He contends that he sustained acoustic 
trauma from serving as a waist gunner on a B-17 as well as 
air pressure changes while flying during active service.    

At the November 1999 VA examination, the examiner noted that 
the veteran was exposed to high levels of noise from aircraft 
and weapons fire while flying missions during WWII.  The 
examiner stated, however, that as he was not exposed to any 
specific event, this rules out acoustic trauma.  The examiner 
further noted that the veteran worked as a sheet metal worker 
for 2 years after service and then 17 years on an assembly 
line, both of which involved hazard noise exposure. 

Thus, while there was noise exposure during service, there 
was also significant noise exposure for many years after 
service.

The final question is whether there is medical evidence of a 
nexus between the veteran's documented in-service noise 
exposure and his bilateral hearing loss and tinnitus.  This 
issue is medical in nature and therefore requires a competent 
medical opinion.  

The examiner in the November 1999 VA examination report 
stated that the pure tone configuration  reveal a presbycusis 
configuration, that is hearing loss as a result of aging.  He 
further noted that it is possible that noise exposure did 
contribute to the degree of loss, but cannot determine at 
what point the veteran's life noise exposure affected his 
hearing.  However, the examiner stated that based on General 
Electric's attempt to transfer him to a quieter work area 
after he failed a semi-annual hearing test after working 
there several years indicates that a significant change in 
hearing acuity occurred while the veteran worked at General 
Electric.

In an April 2003 VA opinion, an examiner, after reviewing the 
claims file, stated that the evidence support finding of 
presbycusis, aging process of the ear due to gradual vascular 
loss to the inner ear.  The examiner noted the veteran's 
complaints of noise exposure as well as ear pressure changes 
due to flying.  However, the examiner noted that on 
evaluation, the veteran had normal pressure in the middle ear 
cavities, and that the hearing loss was not of a conductive 
variety, but was nerve type of loss.  However, the examiner 
noted that this was based on review of the evidence and not 
examination of the veteran.

At a subsequent July 2004 VA examination, the examiner 
reviewed the claims file and examined the veteran.  The 
examiner diagnosed presbycusis based on the sloping 
sensorineural hearing loss that is compatible with normal 
aging type pattern.  The examiner stated that with it was 
with reasonable medical certainty that the veteran's hearing 
loss is that of gradual aging process of the ear and not 
related to service.

These opinions were made by competent medical experts and the 
Board is not free to substitute its own judgment for that of 
such experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The only other evidence on this issue consists of statements 
from the veteran that he has had ongoing and progressive 
hearing impairment since active service, which is 
attributable to the in-service noise exposure.  
Unfortunately, this does not constitute competent medical 
nexus evidence in this case because, as a lay witness he is 
not competent to render a competent medical nexus between a 
current disability and active service.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

For these reasons, the Board finds that bilateral hearing 
loss was not diagnosed during active service or for many 
years after separation.  The Board finds that the competent 
evidence of record establishes that the veteran's post-
service bilateral hearing loss is not due to any incident or 
event of active service.  The Board finds that the evidence 
is not evenly balanced in this case and bilateral hearing 
loss was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).  




ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


